Assuming without holding that the board of standards and appeals has power under section 21 of the Building Zone Resolution to vary the provisions of section 7-g thereof,  we are of opinion that in the circumstances here disclosed, more particularly the history of the major portion of the premises here involved, there was not presented a proper case for such variation to the end “ that the public health, safety and general welfare may be secured and substantial justice done.” Order reversed, with ten dollars costs and disbursements, the order of certiorari sustained, and the determination of the board of standards and appeals annulled, with fifty dollars costs to the appellant against the intervener, respondent. Present — Finch, Merrell, McAvoy, O’Malley and Sherman, JJ. [136 Misc. 476.]